Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group A, claims 8-17, drawn to a sealant film, 
Group B, claims 36-40, drawn to a laminate for packaging liquid contents with at least one sealant layer,
Group C, claims 43-52, drawn to a laminate with a substrate layer and a sealant layer,
Group D, claims 54-55, drawn to a packaging material for liquid contents,
Group E, claims 56-66 and 68, drawn to a laminate with a substrate layer and a sealant layer comprising a zeolite,
Group F, claims 69-70, drawn to a packaging material comprising a laminate with a substrate layer and a sealant layer comprising a zeolite,
Group G, claims 71 and 74-89, drawn to a laminate for packaging liquid contents comprising a laminate with a low friction resistance reducing agent, and
Group H, claims 90-91, drawn to a packaging material comprising a laminate for packaging liquid contents comprising a laminate with a low friction resistance reducing agent.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A to H lack unity of invention because even though the inventions of these groups require the technical feature of a sealant film comprising a low-elution polyethylene, with eluting TOC of 1.5 to 250 ppm, and a chemical adsorbent on an inorganic porous materials, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Okumura et al. (JP 2015/112720 A, published 22 Jun. 2015, hereinafter Okumura) in view of Takeuchi et al. (JP 2014/233887 A, published 15 Dec. 2014, hereinafter Takeuchi).
Okumura teaches a sealant film comprising two polyolefin layers and two cyclic polyolefin layers (Abstract).  Okumura teaches that his polyolefin layers comprise linear low density polyethylene (LLDPE) (paragraph 0021), specific examples being Ultrazex UZ1520L, Umerit UM0520F, and Sumikasen LLDPE resins (paragraph 0023).

Takeuchi teaches an odor absorption layer by incorporating an odor adsorption agent on an inorganic porous body (Abstract).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the odor adsorption agent on an inorganic porous body as taught Takeuchi into any of the sealant layers of the sealant film of Okumura, including the polyolefin layers.  Takeuchi teaches that his odor adsorption layer provides a high adsorption effect over a long period of time (Abstract and paragraph 0005).
It is the examiner’s position that given that Okumura teaches the same LLDPE resins as disclosed by applicant as being low elution LLDPE resins that the eluting TOC of the films formed by these LLDPEs would inherently have the same eluting TOC values as the claimed invention, and therefore, would fall within the claimed range for eluting TOC.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787